DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the central axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 6 repeats subject matter already in claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ronchi (US5954086).
Ronchi discloses:
1. A poppet (figs. 3-4) comprising: a single-piece, unitary body (114) defining a plurality of discrete sealing surfaces (114 against 13a and 114c) and a mechanical attachment (nut attached at top end) comprising an outwardly threaded interface (would interact with nut) configured to engage the body with a piston (12b) of a valve assembly, wherein the valve assembly further comprises a diaphragm (17) in axial alignment with the piston.
3. A method comprising: translating (figs. 3-4) a single-piece, unitary poppet (114) defining a plurality of discrete sealing surfaces through a modular seat (200) of a valve assembly without substantial deformation of the modular seat (114c extends through 201 of 200 to cut off any remaining strand of product 60, col. 3, ll. 40-44); and mechanically attaching the poppet to a piston (12b) of the valve assembly through an outwardly threaded interface (via shown nut) on the poppet, wherein the valve assembly further comprises a diaphragm (17) in axial alignment with the piston.
4. The method of claim 3, wherein the valve assembly further comprises a housing (11a, 11b) defining a central axis (figs. 3-4), the housing comprising a valve body (11b) comprising an inlet passage (connected to 4) and at least one outlet passage (connected to 5).
6. The method of claim 3, wherein the poppet is mechanically attached to the piston through a threaded interface (via nut shown).
15. The poppet of claim 1, wherein the poppet may include a bottom edge that is planar (bottom of 114c) and intersects at least one of the plurality of discrete sealing surfaces at an angle Ɵ with the central axis (90°), wherein Ɵ is at least 5°.
19.  The poppet of claim 1, wherein the poppet comprises a metal (as indicated by hatching in figs. 3-4).
20. The poppet of claim 1, wherein the valve body comprises an upper portion (11a) and a lower portion (11b).

Claims 1 is rejected, as well as claim 15 as far as it is definite, under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fukano (US 2013/0341550).
Fukano discloses:
1. A poppet (fig. 1) comprising: a single-piece, unitary body (100) defining a plurality of discrete sealing surfaces (as seen in figs. 1 and 2b, 100 seals surfaces 108 and 106 against 34) and a mechanical attachment (98) comprising an outwardly threaded interface (as seen in fig. 1) configured to engage the body with a piston (via 80) of a valve assembly, wherein the valve assembly further comprises a diaphragm (102) in axial alignment with the piston.
15. The poppet of claim 1, wherein the poppet may include a bottom edge that is planar (bottom having 108) and intersects at least one of the plurality of discrete sealing surfaces at an angle Ɵ with a central axis (90°), wherein Ɵ is at least 5°.
18.  The poppet of claim 1, wherein the poppet comprises a polymer (rubber or the like [0050]).
20. The poppet of claim 1, wherein the valve body comprises an upper portion (16) and a lower portion (14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronchi (US5954086) in view of Leys (US 6575187).
Ronchi discloses the invention as essentially claimed, except for specifying a particular material of the poppet; wherein the poppet comprises a metal or polymer comprising polyketone, polyaramid, a thermoplastic polyimide, a polyetherimide, a polyphenylene sulfide, a polyethersulfone, a polysulfone, a polyphenylene sulfone, a polyamideimide, ultra high molecular weight polyethylene, a fluoropolymer, a polyamide, a polybenzimidazole, or any combination thereof; or wherein the upper portion and the lower portion form a mechanical interface through a tongue and groove arrangement.
Leys teaches a related poppet valve having a valve body with an upper and lower portion, wherein the valve body comprises an upper portion (14) and a lower portion (33, 33.1), wherein the upper portion and the lower portion form a mechanical interface through a tongue and groove arrangement (42), for the purpose of providing a sealable removable connection between the upper and lower portions. 
It would have been obvious to one having ordinary skill in the art to modify the invention of Ronchi, such that the upper portion and the lower portion form a mechanical interface through a tongue and groove arrangement, as suggested by Leys, for the purpose of providing an alternate sealable removable connection between the upper and lower portions, in a manner yielding predictable results.
Also, it would have been obvious to one having ordinary skill in the art to form the poppet of metal or a polymer comprising polyketone, polyaramid, a thermoplastic polyimide, a polyetherimide, a polyphenylene sulfide, a polyethersulfone, a polysulfone, a polyphenylene sulfone, a polyamideimide, ultra high molecular weight polyethylene, a fluoropolymer, a polyamide, a polybenzimidazole, or any combination thereof, such as would be suitable for providing resistance and durability while handling particular fluids, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukano (US 2013/0341550) in view of Leys (US 6575187).
Fukano discloses the invention as essentially claimed, except for specifying a particular material of the poppet; wherein the poppet comprises a polymer comprising polyketone, polyaramid, a thermoplastic polyimide, a polyetherimide, a polyphenylene sulfide, a polyethersulfone, a polysulfone, a polyphenylene sulfone, a polyamideimide, ultra high molecular weight polyethylene, a fluoropolymer, a polyamide, a polybenzimidazole, or any combination thereof; or wherein the upper portion and the lower portion form a mechanical interface through a tongue and groove arrangement.
Leys teaches a related poppet valve having a valve body with an upper and lower portion, wherein the valve body comprises an upper portion (14) and a lower portion (33, 33.1), wherein the upper portion and the lower portion form a mechanical interface through a tongue and groove arrangement (42), for the purpose of providing a sealable removable connection between the upper and lower portions. 
It would have been obvious to one having ordinary skill in the art to modify the invention of Fukano, such that the upper portion and the lower portion form a mechanical interface through a tongue and groove arrangement, as suggested by Leys, for the purpose of providing an alternate sealable removable connection between the upper and lower portions, in a manner yielding predictable results.
Also, it would have been obvious to one having ordinary skill in the art to form the poppet of a polymer comprising polyketone, polyaramid, a thermoplastic polyimide, a polyetherimide, a polyphenylene sulfide, a polyethersulfone, a polysulfone, a polyphenylene sulfone, a polyamideimide, ultra high molecular weight polyethylene, a fluoropolymer, a polyamide, a polybenzimidazole, or any combination thereof, such as would be suitable for providing resistance and durability while handling particular fluids, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 2, 9, 11-14, and 16-17 are allowed.
Claims 5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KR 102165250 discloses a related one-piece poppet having an external threaded connection to a piston and a diaphragm aligned with the piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4762.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753